DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendment filed on Sep 07, 2022, and the claims 1-2, 5-15, 17-21 are pending for examination.
Claim: 3-4, 16 (canceled).
Claim: 21 (New)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
Response to Arguments
Applicant’s arguments filed on Sep 07, 2022, with regards to rejection of claim 1-2, 5-15, 17-21 have been fully considered, and they are found to be persuasive.
Applicant’s argues on pages 9-12 that the combination of Montenegro, Duff and Nicely does not lead one skilled in the art to an action including generating the content at the user device and/or downloading or accessing the content to the user device, wherein the dynamically generated content includes a video of the user interacting with the gaming terminal, as required by amended claims 1 and 11. 
In response to the applicant’s arguments. A new ground of rejection is applied over Montenegro (US 2015/0072767A1), in view of Mckirdy (US 2013/0032634 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11- 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro (US 2015/0072767A1), in view of Mckirdy (US 2013/0032634 A1).
Regarding claim 1,
Montenegro teaches, a system for dynamically delivering content comprising (see fig. 4, and abstract):
A system for dynamically delivering content comprising (see fig. 4):
a gaming terminal including a data processor in communication with a display, memory device, and user interface (see para [0056] line 4-6 & [0059] line 1-5, the processor is communicating with the display unit.), wherein the gaming terminal is configured to dynamically generate content based on input through the user interface of the gaming terminal, using the data processor, and to dynamically generate a signal corresponding to the dynamically generated content 
(see Note: There are two main functions in which performed by the gaming terminal and the mobile phone;
The gaming terminal generates a QR code (i.e. called a signal),
The mobile phone captures the QR code/signal to decode/convert a game (i.e. called a content); 
Para [0026] generating the visual code may comprise generating a QR code, regenerated means the code is captured by the mobile from the gaming terminal and shows on the mobile again.) 
wherein the user device is configured to interact with the gaming terminal and the capture device of the user device is configured to capture the signal, the user device translating the signal to an action (see para [0071] The capturing device (camera) of phone captured the QR code and decrypted into text (i.e. called translated) in to the user mobile device. It is called action. See also para [0072]-[0073]); 
Montenegro does not explicitly teach,
 a user device including a processor in communication with a capture device.
wherein the action includes generating the dynamically generated content of the terminal at the user device and/or downloading or accessing the dynamically generated content of the gaming terminal to the user device; and wherein the dynamically generated content includes a recreation of interactions of the user with the gaming terminal and a video of the user interacting with the gaming terminal. 
In analogous art, Mckirdy teaches, 
a user device including a processor in communication with a capture device (see para [0061] Mobile device (i.e. user device) has a camera (i.e. called capture device) uses to scan/capture an AR/barcode/QR code, and displays the image/video/content on the screen of the user device, this is called camera/capture device interacts with user device.).
wherein the action includes generating the dynamically generated content of the terminal at the user device and/or downloading or accessing the dynamically generated content of the gaming terminal to the user device (see para [0074] Using the mobile phone scans a QR code, which is typically used in marketing materials for linking magazines/newspapers booths to content via a Universal Resource Locator (URL); and
para [0097] Dynamically generated content (i.e. video game) that accesses by a gaming console or mobile phone.); and 
wherein the dynamically generated content includes a recreation of interactions of the user with the gaming terminal and a video of the user interacting with the gaming terminal (see para [0102]-[103] Using the mobile phone continue interacting with the gaming machine , and regenerated content (i. e. video game).)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with dynamically generated content of the terminal at the user device and/or downloading or accessing the dynamically generated content of Mckirdy. A person of ordinary skill in the art would have been motivated to do this to transmit a video/data to the user (Mckirdy: [abstract]).
Regarding claim 2,
Montenegro and Mckirdy teach claim 1, 
Montenegro teaches, wherein the dynamically generated content includes text, images, sounds, or combinations thereof representative of the input through the user interface (see para [0079], display 104 during game play. Some information is presented to the user in text or graphic (i.e. image) form, see also 0082]),  

Regarding claim 5,
Montenegro and Mckirdy teach claim 1, 
Montenegro teaches, including an application on the user device (see para [0020] The external handheld device may run an application which is configured to automatically communicate a captured image to an independent device upon capture of the image.)
Regarding claim 13,
Montenegro and Mckirdy teach claim 12, 
Montenegro teaches, the step of interpreting the signal at the user device (see para [0050] input may include any suitable device that enables the player to produce an input signal that is received by the processor.)
Regarding claim 14,
Montenegro and Mckirdy teach claim 13, 
Montenegro teaches including the step of triggering the action at the user device (see para [0071] The capturing device (camera) of phone captured the QR code and decrypted into text(i.e. called translated) in to the user mobile device. It is called action.)

Regarding claim 15,
Montenegro and Mckirdy teach claim 13,
Montenegro teaches, including the step of dynamically generating the content as including a record of the interactions of the user with the gaming terminal (see para [0052]) and generating the signal as a display code representative of the dynamically generated content (see para [0071])
Regarding claim 17,
Montenegro and Mckirdy teach claim 15,
Montenegro teaches, including the step of creating an image output from data of the display code with the user device (see para [0030] capturing an image of an unique encrypted visual code displayed on a portion of a display screen of a gaming machine, the visual code representative of a set of data.)
Regarding claim 19, 
Montenegro and Mckirdy teach claim 16,
Montenegro teaches, the step of previewing the output by the user with the user device (see para [0048] initiation of game play, credit output, gameplay selection, completion of gameplay.)
Claim 11 recites all the same elements of claim 1, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 3, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12.
Claim 20 recites all the same elements of claim 3, but method claim rather than system, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 20.

Claims 6-10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro (US 2015/0072767A1), in view of Mckirdy (US 2013/0032634 A1), and further in view of Lyons (US 2014/0302915A1).
Regarding claim 6,
Montenegro and Mckirdy claim 1, 
Montenegro and Mckirdy fail to teach, including a game share service communicating with the application.
In analogous art, 
Lyons teaches, including a game share service communicating with the application (see para [0008])
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with a game share service communicating with the application of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 7, 
Montenegro and Mckirdy claim 1, 
Montenegro and Mckirdy fail to teach, including a pending wins queue communicating with the game share service
Lyons teaches, including a pending wins queue communicating with the game share service (see para [0008] line 22-22, in response to a winning table game outcome, transferring funds to the player according to the player's wager and the winning table game outcome.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with Mckirdy a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 8, 
Montenegro and Mckirdy teach claim 1,
Montenegro and Mckirdy fail to teach, including a processed wins queue communicating with the game.
Lyons further teaches, including a processed wins queue communicating with the game share service (see para [0293] depth-buffer" only version of the cabinet early in the rendering queue).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with Mckirdy a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 9, 
Montenegro and Mckirdy teach claim 1, 
Lyons teaches, including a processing service communicating with the pending wins queue and the processed wins queue (see para [0008] line 22-22)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with Mckirdy a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 10,
Montenegro and Mckirdy teach claim 1, 
Lyons teaches, including a game replay (see para [0210]) and capture communicating with the processing service (see para [0129] user device is a mobile phone, and capture device is phone camera, see para [0130]); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with Mckirdy a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 18,
Montenegro and Mckirdy teach claim 15,
Lyons teaches, including the step of creating an image from data sent by the user device or reconstituting a game from data sent by the user device and recording the reconstituted game as a movie or animation to output at the user device (see para [0209] each image is analyzed in turn to ensure that it is consistent with a correct set of animations for the game result).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with Mckirdy a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract])
Regarding claim 21, 
Montenegro teaches, a method for dynamically delivering content, said method comprising the steps of (see abstract): 
dynamically generating content at a gaming terminal based on interactions with the gaming terminal by a user, said user having a user device (see para [0056] line 4-6 & [0059] line 1-5, the processor is communicating with the display unit.); 
dynamically generating a signal at the gaming terminal, capturing the signal with a capture device at the user device (see Note: There are two main functions in which performed by the gaming terminal and the mobile phone;
The gaming terminal generates a QR code (i.e. called a signal),
The mobile phone captures the QR code/signal to decode/convert a game (i.e. called a content) 
para [0026] visual code is dynamically re-generated upon each successive input from a user made via the input mechanism. In some embodiments, generating the visual code may comprise generating a QR code, regenerated means the code is captured by the mobile from the gaming terminal and shows on the mobile again.); and 
translating the signal to an action (see para [0071] The capturing device (camera) of phone captured the QR code and decrypted into text (i.e. called translated) in to the user mobile device. It is called action. See also para [0072]-[0073]);
Montenegro does not explicitly teach,
 wherein the action includes generating the dynamically generated content of the gaming terminal at the user device and/or downloading or accessing the dynamically generated content of the gaming terminal to the user device; and Application No: 14/977,051 Art Unit: 2457 Attorney No.: 21786.5 7/14 
In analogous art,
McKirdy teaches, wherein the action includes generating the dynamically generated content of the gaming terminal at the user device and/or downloading or accessing the dynamically generated content of the gaming terminal to the user device (see para [0074] Using the mobile phone scans a QR code, which is typically used in marketing materials for linking magazines/newspapers booths to content via a Universal Resource Locator (URL); and
para [0097] Dynamically generated content (i.e. video game) that accesses by a gaming console or mobile phone.); and Application No: 14/977,051 Art Unit: 2457 Attorney No.: 21786.5 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with dynamically generated content of the terminal at the user device and/or downloading or accessing the dynamically generated content of Mckirdy. A person of ordinary skill in the art would have been motivated to do this to transmit a video/data to the user (Mckirdy: [abstract]).
Combined both Montenegro and McKirdy fail to teach,
wherein the dynamically generated content includes one of a plurality of predefined animations, a selection of the predefined animation from the plurality of predefined animations being determined based on a game outcome and game parameters of a completed game at the gaming terminal.
Lyons teaches, wherein the dynamically generated content includes one of a plurality of predefined animations, a selection of the predefined animation from the plurality of predefined animations being determined based on a game outcome and game parameters of a completed game at the gaming terminal (see para [0209] a scenario in which multiple image captures are taken, each image is analyzed in turn to ensure that it is consistent with a correct set of animations for the game result.).
See also para [333]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a user’s capturing device of Montenegro with Mckirdy a pending wins queue communicating with the game of Lyons. A person of ordinary skill in the art would have been motivated to do this to transmit a gaming data to the user (Lyons: [abstract]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Application/Control Number: 13/749,855 Page 18 Art Unit: 2457 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443